Electronically Filed
                                                          Supreme Court
                                                          SCMF-XX-XXXXXXX
                                                          02-OCT-2020
                                                          01:23 PM
                           SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                         In the Matter of the
             November 2020 Hawai#i Professionalism Course


                                ORDER
     (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
       and Intermediate Court of Appeals Chief Judge Ginoza,
                    assigned by reason of vacancy)

          In light of the public health emergency arising from
the COVID-19 pandemic and upon consultation with the Hawai#i
State Bar Association,
          IT IS HEREBY ORDERED that:
          1.     The November 2020 Hawai#i Professionalism Course,
which is conducted under the joint sponsorship of the Hawai#i
Supreme Court and the Hawai#i State Bar Association, is
cancelled.
          2.     Any person eligible to take the November 2020
Hawai#i Professionalism Course shall be afforded an additional
one year to comply with Rule 1.14(a) of the Rules of the Supreme
Court of Hawai#i.
          DATED:    Honolulu, Hawai#i, October 2, 2020.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Michael D. Wilson
                                        /s/ Lisa M. Ginoza